U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14F-1 INFORMATION STATEMENT Pursuant to Section 14(f) of the Securities Exchange Act of 1934 and Rule 14f-1 thereunder AGRICON GLOBAL CORPORATION (Name of Registrant as Specified in Its Charter) Delaware 0-11730 84-1089377 (State or other jurisdiction of incorporationor organization) (Commission File Number) (I.R.S. Employer Identification No.) 922 Chappel Valley Loop Lehi, Utah 84043 (Address of principal executive offices) (801) 592-3000 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 par value per share (Title of each class) 1 INFORMATION STATEMENT PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1f-1 THEREUNDER THIS INFORMATION STATEMENT IS BEING PROVIDED SOLELY FOR INFORMATIONAL PURPOSES AND NOT IN CONNECTION WITH ANY VOTE OF THE SHAREHOLDERS OF AGRICON GLOBAL CORPORATION NO PROXIES ARE BEING SOLICITED AND YOU ARE NOT REQUESTED TO SEND THE COMPANY APROXY. Notice of Proposed Change in the Majority of the Board of Directors Introduction This Information Statement is being furnished to all stockholders who were holders of record of common stock of Agricon Global Corporation (the “Company”) at the close of business on October 22, 2014, in accordance with the requirements of Section 14(f) of the Securities Exchange Act of 1934, as amended (the “Act”), and Rule 14f-1 under the Act, prior to effecting a change in majority of the Company's directors other than by a meeting of stockholders. The change in the majority of directors and the appointment of new members to the Company’s Board of Directors (the “Board”) is expected to take place no earlier than 10 days after the date this Information Statement is filed with the Securities and Exchange Commission (the “SEC”) and transmitted to our stockholders in accordance with SEC Rule 14f-1. This Information Statement is being mailed to the stockholders on or about October 22, 2014. NO VOTE OR OTHER ACTION BY THE COMPANY'S STOCKHOLDERS IS REQUIRED IN RESPONSE TO THIS INFORMATION STATEMENT. PROXIES ARE NOT BEING SOLICITED. On August 20, 2014, the Company sold 9,428,571 shares of its common stock, par value $0.0001 per share (the “Common Stock”) to World Wide Investment Fund, Ltd., a company controlled by Mr. Brian Mertz, an individual and resident of Denmark.The sale to World Wide Investment Fund, Ltd. was completed pursuant to a Subscription Agreement dated August 20, 2014 (“August Subscription Agreement”). On October 6, 2014, the Company sold an aggregate of 56,571,429 additional shares of Common Stock to Mr. Mertz, World Wide Investment Fund, Ltd. and another entity controlled by Mr. Mertz, Stratega ApS.The purchase of the Common Stock was completed in accordance with the terms and conditions of one or more subscription agreements each dated October 2, 2014 (collectively, the “October Subscription Agreements”, and together with the August Subscription Agreement, the “Subscription Agreements”) entered into by and between the Company and Mr. Mertz, World Wide Investment Fund, Ltd., and Stretega, ApS, (collectively, the “Purchasers”).The purchase of the Common Stock by the Purchasers (“Purchase”) was reported on the Company’s Current Report on Form 8-K filed with the Securities and Exchange Commission on October 8, 2014 and copies of the Subscription Agreements were filed as Exhibits to the Form 8-K and are incorporated herein by reference. Immediately following the purchase, the Purchasers hold approximately 66.9% of the Company’s issued and outstanding shares of Common Stock. 2 As a result of the Purchase, it is anticipated that there will be a change in the Company’s Board of Directors and officers.Specifically, it is anticipated that Allan Kronborg, Rene Dyhring Mikkelsen, Robert K. Bench and Peter Opata will be replaced as directors of the Company by Brian Mertz and Ole Sigetty(the “Incoming Directors”). In addition, it is expected that Mr. Mertz will be appointed as our new Chief Executive Officer (the “Incoming Officer”). It is anticipated that Soren Jonassen will continue to serve as a director and the Company’s Chairman and that Mr. Bench will remain as the Company’s President and Chief Financial Officer.The change in the Company’s Board of Directors is expected to take place on November 4, 2014 approximately 12 days after the filing of this Information Statement with the SEC. The appointment of the new Board of Directors of the Company will not be effective until at least ten (10) days after the mailing of this Information Statement to stockholders of the Company (the “Effective Date”). This Information Statement is being mailed on or about October 22, 2014 to all holders of record as of October 22, 2014.A shareholder vote is not required and will not be taken with respect to the appointment of the Incoming Directors and Incoming Officer. You are not required to take any action with respect to the appointment of the Incoming Directors and Incoming Officer. Voting Securities As of October 22, 2014, the authorized capital stock of the Company consisted of 100,000,000 shares of Common Stock, of which 98,660,002 shares were outstanding.Each share of Common Stock is entitled to one vote with respect to all matters to be acted on by the stockholders. 3 DIRECTORS AND EXECUTIVE OFFICERS The following table sets forth certain information for the proposed incoming directors and incoming officers after the forthcoming change in officers and directors. Name Age Position Term of Office Brian Mertz
